DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Applicant claims the benefit of the prior-filed applications: U.S. application Ser. No. 16/847,824 filed on Apr. 14, 2020, now U.S. Pat. No. 10,959,064, issued Mar. 23, 2021; which application is a continuation of U.S. application Ser. No. 15/435,560 filed on Feb. 17, 2017, now U.S. Pat. No. 10,623,914, issued Apr. 14, 2020; which application claims the benefit from U.S. Provisional Application No. 62/296,356 filed on Feb. 17, 2016.
The disclosure of the prior-filed applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first wherein the wireless device is configured to be controlled by the monitoring station;” 
Examiner suggests application to remove the limitation in its entirety.
Accordingly, the effectiv20e filing date for Claims 11-20 is when the current application is filed: 03/23/2021.



Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U. S. Patent No. 10959064 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U. S. Patent No. 10959064 B2 with obvious wording variations.  Take an example of comparing claim 1 of current application and claim 1 of U. S. Patent No. 10959064 B2.
Current Application 17/209,678
U. S. Patent No. 10959064 B2
1. A system configured to transmit short data messages, the system comprising a wireless device comprising: 

a transceiver configured to transmit the short data messages to a wireless network, the wireless network configured to route the short data messages to a data center, and the short data messages comprise short data messages other than Short Message Service (SMS) messages; 

at least one sensor configured to detect at least one of the following: a physical parameter, a user input, and a sensor input; 

a processor configured to control the transceiver and to execute an application; 

the processor further configured to execute the application to implement at least one of the following: home security operations, personal emergency response 

the processor further configured to execute the application and monitor the at least one sensor to generate data comprising at least one of the following: home security data, data associated with a physical health emergency, home automation data, vehicle related data, location data, medical data, and fire alert data; and 

the transceiver further configured to transmit the short data messages to the wireless network with the data from the processor and the wireless network configured to route the short data messages to the data center with the data from the processor; 

a computer readable medium to store the application; and 

the wireless device and the at least one sensor are configured to communicate with a remote control, 

wherein the data center is configured to route the short data messages from the wireless network to a monitoring station; 

wherein the monitoring station configured to monitor at least one of the following: the home security operations, the personal 

wherein the remote control is configured to at least one of the following: communicate with the wireless device, communicate with the at least one sensor, activate the wireless device, deactivate the wireless device, and command the wireless device to transmit the short data messages to the data center;

wherein the short data messages comprise Unstructured Supplementary Service Data messages that create a real-time connection during an Unstructured Supplementary Service Data session; and 

wherein the transceiver is further configured to transmit and receive the short data messages utilizing at least one of the following: 

a Global System for Mobile Communications standard Unstructured Supplementary Service Data protocol, and 

a Long-Term Evolution Unstructured Supplementary Service Data protocol using a multiple IP Multimedia Core Network subsystem.


a transceiver configured to transmit the short data messages to a wireless network, the wireless network configured to route the short data messages to a data center, and the short data messages comprise short data messages other than Short Message Service (SMS) messages; 

at least one sensor configured to detect at least one of the following: a physical parameter, a user input, and a sensor input; 

a processor configured to control the transceiver and to execute an application; 

the processor further configured to execute the application to implement at least one of the following: home security operations, personal emergency response operations, 

the processor further configured to execute the application and monitor the at least one sensor to generate data comprising at least one of the following: home security data, data associated with a physical health emergency, home automation data, vehicle related data, location data, medical data, and fire alert data; and 


the transceiver further configured to transmit the short data messages to the wireless network with the data from the processor and the wireless network configured to route the short data messages to the data center with the data from the processor; 

a computer readable medium to store the application; and 

the wireless device and the sensor are configured to communicate with a remote control, 

wherein the data center configured to route the short data messages from the wireless network to a monitoring station; 

wherein the monitoring station configured to monitor at least one of the following: the home security operations, the personal 


wherein the remote control is configured to activate and deactivate the sensor; wherein the remote control is configured to command the wireless device to transmit the short data messages to the data center; wherein the wireless device is configured to be controlled by the monitoring station; 


wherein the short data messages comprise Unstructured Supplementary Service Data messages that create a real-time connection during an Unstructured Supplementary Service Data session; and 

wherein the transceiver is further configured to transmit and receive the short data messages utilizing at least one of the following: 

a Global System for Mobile Communications standard Unstructured Supplementary Service Data protocol, and 

a Long-Term Evolution Unstructured Supplementary Service Data protocol using a multiple IP Multimedia Core Network subsystem.



10959064 B2 claim 1 recites additional limitation underlined
Claim 2 of instant application anticipated (corresponding) by patented claim 2. 
Claim 3 of instant application anticipated (corresponding) by patented claim 3.
Claim 4 of instant application anticipated (corresponding) by patented claim 4.
Claim 5 of instant application anticipated (corresponding) by patented claim 5.
Claim 6 of instant application anticipated (corresponding) by patented claim 6.
Claim 7 of instant application anticipated (corresponding) by patented claim 7.
Claim 8 of instant application anticipated (corresponding) by patented claim 8.
Claim 9 of instant application anticipated (corresponding) by patented claim 9.
Claim 10 of instant application anticipated (corresponding) by patented claim 10.
Claim 11 of instant application anticipated (corresponding) by patented claim 11.
Claim 12 of instant application anticipated (corresponding) by patented claim 12.
Claim 13 of instant application anticipated (corresponding) by patented claim 13.
Claim 14 of instant application anticipated (corresponding) by patented claim 14.
Claim 15 of instant application anticipated (corresponding) by patented claim 15.
Claim 16 of instant application anticipated (corresponding) by patented claim 16.
Claim 17 of instant application anticipated (corresponding) by patented claim 17.
Claim 18 of instant application anticipated (corresponding) by patented claim 18.
Claim 19 of instant application anticipated (corresponding) by patented claim 19.
Claim 20 of instant application anticipated (corresponding) by patented claim 20.
The claims of the instance application encompass the same subject matter except that the instant claims are broader.  Therefore, it would have been readily known that the limitations of the instance application is anticipated by the teachings of U. S. Patent No. 10959064 B2.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 11, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over to AN (US 20150342542 A1) in view of Lei (US 20150289116 A1), Bienn (US 20120243472 A1), and Marman (US 6624750 B1)

Re: Claim 1
An discloses a system (See An Fig. 1) configured to transmit data messages 
(See An [0070]: Examples of wireless signals transmitted and/or received via the mobile communication module 112 include . . . various formats of data to support communication of text and multimedia messages), the system comprising a wireless device (See An Fig. 2, mobile terminal 100) comprising: 
a transceiver (See An Fig. 2: the mobile communication module 112) configured to transmit the short data messages to a wireless network (See An Fig. 1, Network 50, [0070]: a mobile communication network), the wireless network configured to route the data messages (See An  [0045]: through a communication medium (e.g., network 50, satellite 40, etc.)) to a monitoring station (An Fig. 1. the call center 30.  i.e. Note, the mobile terminal transmit state information of the driver to the cell center [0049]) and 
See An Fig. 1. [0223] the controller provides a message to a call center so as to receive an accident handling service varied according to a degree of impact) 
at least one sensor (See An [0046]: various sensors) configured to detect at least one of the following: a physical parameter, a user input, and a sensor input; 
(See An [0046]: a biological signal of the wearer may be detected before and after the accident and analyzed using various sensors (for example, a GSR sensor, a body temperature sensor, a pulse sensor, a pressure sensor, or the like) provided in the terminal body of the watch-type mobile terminal 100)
a processor (See An Fig. 2, The controller 180) configured to control the transceiver (See An Fig. 2: the mobile communication module 112) and to execute an application; 
(See An [0062] The controller 180 typically functions to control overall operation of the mobile terminal 100, in addition to the operations associated with the application programs)
the processor further configured to execute the application (See An [0061] application programs) to implement at least one of the following: home security operations, personal emergency response operations (See An [0201]: an emergency treatment), home automation operations, user location operations (See An [0049]: a location and a state of the vehicle in the accident), fire alarm operations, vehicle telematics operations (See An [0201]: a state of the vehicle), and medical telematics operations (See An [0201]: a biological signal of a driver); 
(See An [0201]: when a vehicle accident occurs, the mobile terminal 100 interworking with the e-Call system of the vehicle may transmit information regarding a state of the vehicle or state information obtained through a biological signal of a driver or a passenger in the vehicle to a call center, so that the driver or the passenger may be provided with an emergency treatment appropriate for the situation)
the processor further configured to execute the application and 
See An [0062] The controller 180 typically functions to control overall operation of the mobile terminal 100, in addition to the operations associated with the application programs)
monitor the at least one sensor to generate data comprising at least one of the following: home security data, data associated with a physical health emergency (See An [0201]: an emergency treatment), home automation data, vehicle related data (See An [0201]: a state of the vehicle), location data (See An [0049]:a location and a state of the vehicle in the accident), medical data (See An [0201]: a biological signal of a driver), and fire alert data; and 
(See An [0046]: a biological signal of the wearer may be detected before and after the accident and analyzed using various sensors (for example, a GSR sensor, a body temperature sensor, a pulse sensor, a pressure sensor, or the like) provided in the terminal body of the watch-type mobile terminal 100)
the transceiver further configured to transmit the data messages (See An [0223] a message to a call center [0070]: text and multimedia messages) to the wireless network with the data from the processor and the wireless network configured to route the data messages to the monitoring station with the data from the processor; 
(See An [0201]: when a vehicle accident occurs, the mobile terminal 100 interworking with the e-Call system of the vehicle may transmit information regarding a state of the vehicle or state information obtained through a biological signal of a driver or a passenger in the vehicle to a call center, so that the driver or the passenger may be provided with an emergency treatment appropriate for the situation)
a computer readable medium to store the application; and 
(See An Fig. 2, 170: a memory 170. [0061]: For instance, the memory 170 may be configured to store application programs executed in the mobile terminal 100, data or instructions for operations of the mobile terminal 100, and the like)
NOTE: See [0025] for further support.
wherein the monitoring station (An Fig. 1. the call center 30) configured to monitor at least one of the following: the home security operations, the personal emergency response operations (See An [0201]: an emergency treatment), the home automation operations, the user location operations (See An [0049]:a location and a state of the vehicle in the accident), the fire alarm operations, the vehicle telematics operations (See An [0201]: state of the vehicle), and the medical telematics operations (See An [0201]: a biological signal of a driver); 
(See An [0201]: when a vehicle accident occurs, the mobile terminal 100 interworking with the e-Call system of the vehicle may transmit information regarding a state of the vehicle or state information obtained through a biological signal of a driver or a passenger in the vehicle to a call center, so that the driver or the passenger may be provided with an emergency treatment appropriate for the situation)
wherein the transceiver (See An Fig. 2: the mobile communication module 112) is further configured to transmit and receive the data messages: 
(See An [0070]: Examples of wireless signals transmitted and/or received via the mobile communication module 112 include . . . various formats of data to support communication of text and multimedia messages)

An does not appear to explicitly disclose 
the short data messages to the data center 
wherein the data center configured to route the short data messages from the wireless network to the monitoring station;
In a similar endeavor, Lei which discloses
the transceiver (See Lei Fig. 1. a dual antenna 56) configured to transmit the short data messages to a wireless network (See Lei Fig. 1,  [0015]: wireless carrier system 14), the wireless network configured to route the short data messages (See Lei [0015]: The  to the data center 
(See Lei Fig. 1. [0027]: the telematics unit 30 and call center 20 of the afore-described operating environment may be used to send and/or receive SMS messages)
NOTE:  the telematics unit 30 and call center 20 send and/or receive SMS via wireless carrier system 14 which include MSC 72 (See Fig. 1 [0022], [0024])
wherein the data center configured to route the short data messages from the wireless network to the monitoring station;
(See Lei [0022] Wireless carrier system 14 is preferably a cellular telephone system that includes a plurality of cell towers 70 (only one shown), one or more mobile switching centers (MSCs) 72, as well as any other networking components required to connect wireless carrier system 14 with land network 16 [0024]: Land network 16 . . . connects wireless carrier system 14 to call center 20)
wherein the transceiver (See Lei Fig. 1. a dual antenna 56) is further configured to transmit and receive the short data messages 
(See Lei Fig. 1. [0027]: the telematics unit 30 and call center 20 of the afore-described operating environment may be used to send and/or receive SMS messages)
Note, An and Lei are analogous art because both are directed to reporting emergency situation to call center for assistant (See An [0032] and Lei [0015]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the An invention by employing the teaching as taught by Lei to provide said limitation. This would amount to (B) simple substitution of one known element (text and multimedia messages as disclosed in An) for another (SMS message as disclosed in Lei) to obtain predictable results; of notifying emergency situation (See Lei) to a known device (mobile terminal as disclosed in An) ready for improvement to yield predictable results of transmission (See MPEP 2143 I.(B)).  The motivation for the combination is given by Lei which allows the system to transmit time sensitive information fast and information delivery to an appropriate authority (location dependent delivery) by use of intermediate data center.

An in view of Lei does not appear to explicitly disclose 
the short data messages comprise short data messages other than Short Message Service (SMS) messages;
wherein the short data messages comprise Unstructured Supplementary Service Data messages that create a real-time connection during an Unstructured Supplementary Service Data session; and 
the short data messages utilizing at least one of the following: a Global System for Mobile Communications standard Unstructured Supplementary Service Data protocol, and a Long-Term Evolution Unstructured Supplementary Service Data protocol using a multiple IP Multimedia Core Network subsystem.  
In a similar endeavor, Bienn discloses
the short data messages comprise short data messages (See Bienn [0007] USSD communications over the radio interface uses short dialogues) other than Short Message Service (SMS) messages;
(See Bienn [0008] Unlike Short Message Service (SMS) messages, USSD messages create a real-time connection during a USSD session)
wherein the short data messages comprise Unstructured Supplementary Service Data messages (See Bienn [0008] USSD messages) that create a real-time connection during an Unstructured Supplementary Service Data session; and 
See Bienn [0008] Unlike Short Message Service (SMS) messages, USSD messages create a real-time connection during a USSD session)
transmit and receive the short data messages 
(See Bienn [0008] USSD may be initiated by the MS user, or by the network . . . USSD messaging between the MS user or the UE and the application server providing the service)
NOTE: Also [0004] for additional support. 
utilizing at least one of the following: a Global System for Mobile Communications standard Unstructured Supplementary Service Data protocol, and a Long-Term Evolution Unstructured Supplementary Service Data protocol using a multiple IP Multimedia Core Network subsystem.  
(See Bienn [0004] USSD was originally developed for GSM)
Note, An discloses data messages being transmitted/received between the mobile terminal and a network entity including a server according to GSM standards (See An [0070] The mobile communication module 112 can transmit and/or receive wireless signals to and from one or more network entities. Typical examples of a network entity include . . . a server, and the like. Such network entities form part of a mobile communication network, which is constructed according to technical standards or communication methods for mobile communications (for example, Global System for Mobile Communication (GSM), . . . Examples of wireless signals transmitted and/or received via the mobile communication module 112 include . . .  various formats of data to support communication of text and multimedia messages) for a supplemental services including emergency services (See An [0201]: when a vehicle accident occurs, the mobile terminal 100 interworking with the e-Call system of the vehicle may transmit information regarding a state of the vehicle or state information . . . so that the driver or the passenger may be provided with an emergency treatment appropriate for the situation).
Note, Lei also discloses SMS messages being communicated between wireless devices and a server according to GSM standards (See Lei [0012]: it may be desirable to communicate See Lei [0015]: By providing both voice and data communication, telematics unit 30 enables the vehicle to offer a number of different services including those related to navigation, telephony, emergency)
Note, Bienn discloses using USSD messages of GMS for communication between the mobile station and a server (See Bienn [0004] USSD was originally developed for GSM. [0008]: USSD messaging between the MS user or the UE and the application server providing the service (e.g., a mobile banking application server providing a checking account balance to the MS user) for supplemental services ([0008]: A USSD Gateway is used to proxy the USSD messaging between the MS user or the UE and the application server providing the service (e.g., a mobile banking application server providing a checking account balance to the MS user).
Note all three references disclose wireless devices using data messages under GSM network to communicate with server for supplemental services (other than core services of telephone function).  Therefore, it would have been obvious to one skilled in the art to substitute one message format used for supplemental services under GSM network (data messages in An, SMS in Lei) for the other alternative developed for supplemental services under GSM network (short data messages such as USSD message in Bienn) to obtain predictable results of transmitting/receiving information (See MPEP 2143 I.(B)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the An in view of Lei invention by employing the teaching as taught by Bienn to provide said limitation.  The motivation for the combination is given by Bienn which allows quick response to the emergency situation by incorporating real time data exchange. 

An in view of Lei and Bien does not appear to explicitly disclose
the wireless device and the at least one sensor are configured to communicate with a remote control, 
wherein the remote control is configured to at least one of the following: communicate with the wireless device, communicate with the at least one sensor, activate the wireless device, deactivate the wireless device, and command the wireless device to transmit the short data messages to the data center; 
In a similar endeavor, Marman discloses
the wireless device and the at least one sensor (See Marman Fig. 1, Col 7, line 67 – Col 8, line 4: (2) a wireless alarm system 10 including a base station 12, a keypad 14, smoke detectors 16, passive infrared ("PIR") motion detectors 18, door/window contacts with sounders 20, and a glassbreak detector 22 (collectively "sensors").  Fig. 1, Col 21, lines 7-9: (56) the transceiver based alarm system 10 of this invention, a sensor transmits its message once) are configured to communicate with a remote control (See Marman Col 2, lines 35-36: a wireless key fob sized transceiver), 
wherein the remote control is configured to at least one of the following: communicate with the wireless device, communicate with the at least one sensor, activate the wireless device, deactivate the wireless device, and command the wireless device to transmit the short data messages to the data center; 
(See Marman Col. 21, lines 34-37: (57) Sensors can be remotely instructed to turn on or off, when the security system becomes armed or disarmed. Col 2 lines 35-36: (18) the security system is armed and disarmed by use of a wireless key fob sized transceiver).
Note, Marman and An in view of Lei, Bienn, and Nooren are analogous art because both are directed to reporting emergency situation to monitoring station (See An [0032] and Marman Abstract and Col. 26, lines 28-34:(92)). 
An in view of Lei and Bienn invention by employing the teaching as taught by Marman to provide said limitation. This would amount to applying a known technique to (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (See MPEP 2143 I.(D)).  The motivation for the combination is given by Marman makes system more user friendly by providing ability to control the wireless device when user is located remote from the device (improves system functionality).

Re: Claim 3
An in view of Lei, Bienn, and Marman discloses wherein: the application is configured to implement the vehicle telematics operations; 
(See An Fig. 1, [0201]: a vehicle accident occurs, the mobile terminal 100 interworking with the e-Call system of the vehicle may transmit information regarding a state of the vehicle or state information obtained through a biological signal of a driver or a passenger in the vehicle to a call center)
the short data messages comprise the vehicle related data; and 
(See An Fig. 1, [0201]: a vehicle accident occurs, the mobile terminal 100 interworking with the e-Call system of the vehicle may transmit information regarding a state of the vehicle or state information obtained through a biological signal of a driver or a passenger in the vehicle to a call center)
(See Lei Fig. 1. [0027]: the telematics unit 30 and call center 20 of the afore-described operating environment may be used to send and/or receive SMS messages having proprietary data parcels (PDPs). . . PDP may be a response to a call center request (e.g., acknowledgement of receipt of transmission, various vehicle diagnostic data, etc.)
the wireless device (See An Fig. 1. the watch-type mobile terminal 100) is operatively linked to a vehicle. (See An Fig. 1. e-Call system 20)   
(See An Fig. 5, S310. [0170] the watch-type mobile terminal is connected to an external system (e.g., e-Call system 20 in FIG. 1) and receives information related to a state of a vehicle 
(S310))

Re: Claim 6
An in view of Lei, Bienn, and Marman discloses wherein: the processor further configured to execute the application to encrypt the short data messages and 
(See Lei [0037] the method configures the SMS message(s).  . .   These steps further may include encrypting the payload data)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the An invention by employing the teaching as taught by Lei to provide said limitation.  This would amount to (D) Applying a known technique (data encryption as disclosed in Lei) to a known device (mobile terminal as disclosed in An) ready for improvement to yield predictable results of transmission (See MPEP 2143 I.(B)).  The motivation for the combination is given by Lei which allows the system to transmit time sensitive information in a secure way.
to communicate with the at least one sensor; 
(See An [0046]: a biological signal of the wearer may be detected before and after the accident and analyzed using various sensors (for example, a GSR sensor, a body temperature sensor, a pulse sensor, a pressure sensor, or the like) provided in the terminal body of the watch-type mobile terminal 100)
the application is further configured to implement the medical telematics operations; the at least one sensor is configured to detect the medical data (See An [0175] a biological signal of the wearer); and 
See An [0046]: a biological signal of the wearer may be detected before and after the accident and analyzed using various sensors (for example, a GSR sensor, a body temperature sensor, a pulse sensor, a pressure sensor, or the like) provided in the terminal body of the watch-type mobile terminal 100)
the short data messages comprise the medical data.  
(See An [0201]: transmit information regarding a state of the vehicle or state information obtained through a biological signal of a driver or a passenger)
(See Lei Fig. 1. [0027]: the telematics unit 30 and call center 20 of the afore-described operating environment may be used to send and/or receive SMS messages)
NOTE: See the rejection of Claim 1 for motivation to combine.

Re: Claims 8 and 19
An in view of Lei, Bienn, and Marman discloses the processor further configured to execute the application to encrypt the short data messages and to communicate with the at least one sensor; 
NOTE: See the rejection of Claim 6
the application is configured to implement the personal emergency response operations; (See An [0201]: an emergency treatment); the wireless device is a personal emergency response system; (See An Fig. 1. the mobile terminal 100)
(See An [0201]: when a vehicle accident occurs, the mobile terminal 100 interworking with the e-Call system of the vehicle may transmit information regarding a state of the vehicle or state information obtained through a biological signal of a driver or a passenger in the vehicle to a call center)
the at least one sensor (See An [0046]: various sensors) is configured to receive the user input (See An [0046]: a biological signal of the wearer) representing a physical health emergency; and 
See An [0046]: a biological signal of the wearer may be detected before and after the accident and analyzed using various sensors (for example, a GSR sensor, a body temperature sensor, a pulse sensor, a pressure sensor, or the like) provided in the terminal body of the watch-type mobile terminal 100)
NOTE: Also See [0198] for additional support. 
the short data messages comprise the data associated with the physical health emergency.  
(See An [0201]: transmit information regarding a state of the vehicle or state information obtained through a biological signal of a driver or a passenger)
(See Lei Fig. 1. [0027]: the telematics unit 30 and call center 20 of the afore-described operating environment may be used to send and/or receive SMS messages)

Re: Claim 11
	An in view of Lei, Bienn, and Marman discloses a process (See An Fig. 5: flow chart) for transmitting short data messages between a wireless device, a data center, and a monitoring station, the process comprising: 
transmitting short data messages with a transceiver to a wireless network, the wireless network configured to route the short data messages to the data center, and the short data messages comprise short data messages other than Short Message Service (SMS) messages; 
sensing with at least one sensor at least one of the following: a physical parameter, a user input, and a sensor input; 
communicating with the at least one sensor with a processor; 
(See An [0046]: a biological signal of the wearer may be detected before and after the accident and analyzed using various sensors (for example, a GSR sensor, a body temperature 
implementing with the processor an application, the processor executing the application to implement at least one of the following: home security operations, personal emergency response operations, home automation operations, user location operations, fire alarm operations, vehicle telematics operations, and medical telematics operations; 
storing the application in a computer readable medium; 
monitoring the at least one sensor with the processor executing the application and generating data comprising at least one of the following: home security data, data associated with a physical health emergency, home automation data, vehicle related data, location data, medical data, and fire alert data; 
transmitting with the transceiver the short data messages to the wireless network with the data from the processor and the wireless network configured to route the short data messages to the data center with the data from the processor; 
routing the short data messages from the data center to the monitoring station; and 
implementing the wireless device and the at least one sensor to communicate with a remote control, 
wherein the remote control is configured to at least one of the following: communicate with the wireless device, communicate with the at least one sensor, activate the wireless device, deactivate the wireless device, and command the wireless device to transmit the short data messages to the data center; 
wherein the wireless device is configured to be controlled by the monitoring station; (See Marman the base station).
See Marman Claim 26: the base station responds by transmitting a speaker activating message instructing the multiple sensor devices to vocally announce a location of the sensor transmitting the alarm condition message)
wherein the monitoring station is configured to monitor at least one of the following: the home security operations, the personal emergency response operations, the home automation operations, the user location operations, the fire alarm operations, the vehicle telematics operations, and the medical telematics operations; and 
wherein the transmitting with the transceiver further comprises transmitting and receiving the short data messages utilizing at least one of the following: 
a Global System for Mobile Communications standard Unstructured Supplementary Service Data protocol, and 
a Long-Term Evolution Unstructured Supplementary Service Data protocol using a multiple IP Multimedia Core Network subsystem.  
NOTE: See the rejection of Claim 1. 

Re: Claim 15
An in view of Lei, Bienn, and Marman discloses wherein: the data center (See Lei Fig. 1. [0022]: one or more mobile switching centers (MSCs) is further configured to route the short data messages (See Lei [0037] the method configures the SMS message(s).  . .    encrypting the payload data) to the monitoring station (See Lei Fig. 1.[0027]: call center 20) via a Virtual Private Network (See Lei Fig. 1. [0024]: land network 16 may include . . . the Internet infrastructure. [0025]: via a private or public network such as the Internet);
(See Lei Fig. 1. [0027]: the telematics unit 30 and call center 20 of the afore-described operating environment may be used to send and/or receive SMS messages)

NOTE: Virtual Private Network is, by definition, an encrypted connection over the Internet.
NOTE: See the rejection of Claims 1 and 11 for motivation to combine.
the application is further configured to implement the medical telematics operations; the at least one sensor is configured to detect the medical data (See An [0175] a biological signal of the wearer); and 
(See An [0046]: a biological signal of the wearer may be detected before and after the accident and analyzed using various sensors (for example, a GSR sensor, a body temperature sensor, a pulse sensor, a pressure sensor, or the like) provided in the terminal body of the watch-type mobile terminal 100)
the short data messages comprise the medical data.  
(See An [0201]: transmit information regarding a state of the vehicle or state information obtained through a biological signal of a driver or a passenger)
(See Lei Fig. 1. [0027]: the telematics unit 30 and call center 20 of the afore-described operating environment may be used to send and/or receive SMS messages)
NOTE: See the rejection of Claims 1 and 11 for motivation to combine.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lei, Bienn, and Marman as applied to Claim 1 above, and further in view of Krasner (US 20070167147 A1) and Nooren (US 20100105355 A1)

Re: Claim 2
An in view of Lei, Bienn, and Marman discloses the data center (See Lei Fig. 1. [0022]: one or more mobile switching centers (MSCs) 72) is further configured to route the short data messages (See Lei [0037] the method configures the SMS message(s).  . .    encrypting the payload data) to the monitoring station (See Lei Fig. 1.[0027]: call center 20) via a Virtual Private Network (See Lei Fig. 1. [0024]: land network 16 may include . . . the Internet infrastructure. [0025]: via a private or public network such as the Internet).  
(See Lei Fig. 1. [0027]: the telematics unit 30 and call center 20 of the afore-described operating environment may be used to send and/or receive SMS messages)
NOTE: Note, the telematics unit 30 and call center 20 send and/or receive SMS via wireless carrier system 14 which include MSC 72 and Land network 16 (See Fig. 1 [0022], [0024]).
NOTE: Virtual Private Network is, by definition, an encrypted connection over the Internet.
NOTE: See the rejection of Claim 1 for motivation to combine.

An in view of Lei, Bienn, and Marman does not appear to explicitly disclose wherein: the wireless device is configured to be connected to the at least one sensor via a wireless communication channel or a wired connection; 
In a similar endeavor, Krasne discloses wherein: the wireless device is configured to be connected to the at least one sensor (See Krasner Fig. 2, [0047]  the detection system 16 comprises one or more sensors 40, 41) via a wireless communication channel or a wired connection; 
See Krasner Fig. 1, [0042] The detection system 16. . . is capable of determining when a vehicular event (e.g. collision) has occured, and transmitting an event message 20 through antenna 45 via a wireless communication link 32 therefrom.  Fig. 1, [0043] The wireless mobile 
Note, Krasne and An in view of Lei, Bienn, and Marman are analogous art because both are directed to reporting emergency services (See An [0032] and Krasne Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the An in view of Lei, Bienn, and Marman invention by employing the teaching as taught by Krasne to provide said limitation. The motivation for the combination is given by Krasne which improves emergency service by detecting emergency situation with sensors located separate from the wireless device. 

An in view of Lei, Bienn, Marman, and Krasne does not appear to explicitly disclose the Unstructured Supplementary Service Data messages utilize at least one of the following: an Unstructured Supplementary Service Data Phase 1 as specified in GSM 02.90 and an Unstructured Supplementary Service Data Phase 2 as specified in GSM 03.90; and 
In a similar endeavor, Nooren discloses
the Unstructured Supplementary Service Data messages utilize at least one of the following: an Unstructured Supplementary Service Data Phase 1 as specified in GSM 02.90 and an Unstructured Supplementary Service Data Phase 2 as specified in GSM 03.90; and 
 (See Nooren [0031]: Any SC entered by the user that is not recognized by the UE is interpreted as a USSD message by the UE. USSD is defined by the GSM and UMTS standards (GSM 02.90 (3GPP TS 22.090) and GSM 03.90 (3GPP TS 23.090)))
As mentioned above, An ([0070][0201]), Lei ([0012][0015][0016]), and Bienn [0004][0008]) disclose wireless devices using data messages under GSM network to communicate with server for supplemental services.
Nooren also discloses using USSD messages of GMS for communication between the UE and external network node supporting supplementary service (See Nooren [0003] Unstructured Supplementary Service Data (USSD) is a technology built for supporting the transmission of information over GSM and UMTS networks. [0031]: USSD allows a user to send a service code (not recognized by the UE or the VLR) to the network node which supports the supplementary service corresponding to the service code (e.g. the VLR or a further external network node) for supplementary services ([0004] These supplementary services operations may include: Registration/De-registration, Activation/De-activation, and Interrogation of supplementary service, such as Call Forwarding or Call Barring).  Bien discloses USSD communications using short dialogues.  Nooren further defines the specific phase of USSD standard to be utilized.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the An in view of Lei, Bienn, Marman, and Krasne invention by employing the teaching as taught by Nooren to provide said limitation. This would amount to applying a known technique (USSD Phase 1 or USSD Phase 2 as disclosed in Nooren) to a known method (USSD message as disclosed in Bienn) in the same way (for USSD message transmission from mobile device to external node for supplementary services) (See MPEP 2143 I.(C)).  The motivation for the combination is given by Nooren which improves system employment and adaptability/compatibility by incorporating USSD defined by the specific standard.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lei, Bienn, and Marman as applied to Claim 3 above, and further in view of Stewart (US 20140290110 A1)

Re: Claim 4
An in view of Lei, Bienn, and Marman further discloses wherein: the at least one sensor (See An [0046]: various sensors [0076]: a Global Position System (GPS) module) is configured to detect at least one of a vehicle location (See An [0049]: a location and a state of the vehicle in the accident), vehicle safety data, and vehicle security data, and wherein the short data messages comprise the vehicle related data comprising at least one of the vehicle location, the vehicle safety data, and the vehicle security data; 
(See An [0201]: when a vehicle accident occurs, the mobile terminal 100 interworking with the e-Call system of the vehicle may transmit information regarding a state of the vehicle or state information obtained through a biological signal of a driver or a passenger in the vehicle to a call center, so that the driver or the passenger may be provided with an emergency treatment appropriate for the situation)
the transceiver (See Lei Fig. 1. a dual antenna 56) is further configured to transmit and receive the short data messages 
(See Lei Fig. 1. [0027]: the telematics unit 30 and call center 20 of the afore-described operating environment may be used to send and/or receive SMS messages)
utilizing the Unstructured Supplementary Service Data protocol; and 
(See Bienn [0008] USSD may be initiated by the MS user, or by the network)
NOTE:  See the rejection of Claims 1 and 11 above for motivation to combine
An in view of Lei, Bienn, and Marman does not appear to explicitly disclose the short data messages are configured to comprise up to 182 alphanumeric characters.  
In a similar endeavor, Stewart discloses the short data messages are configured to comprise up to 182 alphanumeric characters.  
(See Stewart [0014]: USSD messages may be up to 182 alphanumeric characters per signaling packet)
Stewart and An in view of Lei, Bienn, and Marman are analogous art because both are directed to reporting emergency situation to monitoring station (See An [0032] and Stewart Abstract, [0002]).  Note, Bien discloses USSD communications using short dialogues.  Stewart further defines the type of USSD to be utilized.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the An in view of Lei, Bienn, and Marman invention by employing the teaching as taught by Stewart to provide said limitation. This would amount to applying a known technique to a known method in the same way (See MPEP 2143 I.(C)). The motivation for the combination is given by Stewart which improves information transfer by allowing larger amount of data transmission compared to SMS.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lei, Bienn, and Marman as applied to Claims 1 and 11 above, and further in view of Akcasu (US 8774752 B1)

Re: Claims 5 and 14 
An in view of Lei, Bienn, and Marman does not appear to explicitly disclose wherein: the application is configured to implement the user location operations; the wireless device is further configured to track a location of a user; and the short data messages comprise the location data.  
In a similar endeavor, Akcasu discloses wherein: the application is configured to implement the user location operations; 
(See Akcasu Col 3, lines 49-54: (24)   A navigation application called SolarTimer.TM.  from OEA International (available through the smart phone app stores) is preferably integrated with this emergency SMS receive and transmit capability and uses its capability of displaying 
the wireless device is further configured to track a location of a user; and the short data messages comprise the location data.  
(See Akcasu Col 2, lines 16-23: (12) a smart phone having SMS text and location information capability for automatically generating messages with location and time of day display information and for contacting emergency services through SMS . . .  The location information may be derived from GPS signals for accuracy).
Note, Akcasu and An in view of Lei, Bienn, and Marman are analogous art because both are directed to reporting emergency situation to monitoring station (See An[0032] and Akcasu Abstract, (Col 1, lines 27-30, Col 2, lines 16-21)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the An in view of Lei, Bienn, and Marman invention by employing the teaching as taught by Akcasu to provide said limitation.  This would amount to applying a known technique to a known method in the same way (See MPEP 2143 I.(C)).   The motivation for the combination is given by Akcasu which improves the emergency service system and faster response time (such as dispatching appropriate service) by extending its capability to track location of a user in emergency.


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lei, Bienn, and Marman as applied to Claims 1 and 11 above, and further in view of Satish (US 20090315699 A1)

Re: Claims 7 and 18
An in view of Lei, Bienn, and Marman discloses wherein: the processor further configured to execute the application to encrypt the short data messages and to communicate with the at least one sensor; 
NOTE: See the rejection of Claim 6
An in view of Lei, Bienn, and Marman does not appear to explicitly disclose the application is configured to implement the home security operations; the wireless device is a home security system; the short data messages comprise the home security data; and the at least one sensor is at least one of the following: a door sensor, a window sensor, and a motion sensor.  
In a similar endeavor, Satish discloses the application (See Satish [0051]: the memory 306 is a random access memory or other type of dynamic storage device, sufficient to hold the necessary programming and data structures) is configured to implement the home security operations; 
(See Satish Fig. 6, Step 604. [0074]: At step 604, situation data of the situation at the site is sensed by an automation device and/or security device such as device 104. [0047]: Examples of situations may include, . . . gas leak; presence of smoke; water leakage; broken door or window; theft of valuable asset; damage to property; detection of tampering with the device 104 and presence of intruder on the premises)
the wireless device (See Satish Fig. 1. security device such as device 104) is a home security system; 
(See Satish Fig. 6, Step 604. [0074]: At step 604, situation data of the situation at the site is sensed by an automation device and/or security device such as device 104)
the short data messages comprise the home security data; and 
(See Satish [0048]: The situation data may be provided by device 104 . . . in the form of . . . a Short Message Service (SMS), a Multimedia Message Service (MMS), a text message or a video call on the end user's mobile phone, and the like)
the at least one sensor is at least one of the following: a door sensor, a window sensor, and a motion sensor(See Satish Fig. 1, a motion sensor, a vibration sensor and a door/window impact sensor)
(See Satish Fig. 6, Step 604. [0077]: one or more automation and security devices such as a motion sensor, a vibration sensor and a door/window impact sensor and the like, may be deployed at appropriate locations in the house)
Note, Satish and An in view of Lei, Bienn, and Marman are analogous art because both are directed to reporting emergency situation to monitoring station (See An [0032] and Satish Abstract, [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the An in view of Lei, Bienn, and Marman invention by employing the teaching as taught by Satish to provide said limitation.  This would amount to (B) simple substitution of one known element for another to obtain predictable results; of notifying emergency situation (See MPEP 2143 I.(B));  The motivation for the combination is given by Satish which improves the emergency service system (increasing the number of services provided) by also detecting emergency situation at residence.


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lei, Bienn, and Marman as applied to Claims 1 and 11 above, and further in view of Schofield (US 20150160635 A1)

Re: Claims 9 and 20
An in view of Lei, Bienn, and Marman discloses wherein: the processor further configured to execute the application to encrypt the short data messages and to communicate with the at least one sensor; 

An in view of Lei, Bienn, and Marman does not appear to explicitly disclose the application is configured to implement the home automation operations; the wireless device is a home automation system; the short data messages comprise the home automation data; and the wireless device is further configured to communicate with one or more other wireless devices.  
In a similar endeavor, Schofield discloses the application is configured to implement the home automation operations; the wireless device (See Schofield Fig. 1. home automation engine 210 may be incorporated into communication device 152 of Fig. 1. (See [0034]) which allows wireless communication (See [0018])) is a home automation system; 
(See Schofield Fig. 2. [0070] The home automation engine may have determined that the home automation event has occurred by receiving an indication of the event from a home automation device in communication with the home automation engine)
the short data messages comprise the home automation data (See Schofield [0072]: the home automation notification); and 
(See Schofield Fig. 5. Step 530. [0072] At block 530, the home automation notification may be transmitted to each user identified.  [0013]: push notifications, iMessages, simple message service (SMS) text messages, . . . may be used by the home automation host server to communicate with a user)
the wireless device (See Schofield Fig. 1. communication device 152) is further configured to communicate with one or more other wireless devices.  
(See Schofield Fig. 5. Step 530. [0072] At block 530, the home automation notification may be transmitted to each user identified in the first group using each user's highest ranked communication path)
Schofield and An in view of Lei, Bienn, and Marman are analogous art because both are directed to reporting monitored situation (See An [0032] and Schofield [0002],[0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the An in view of Lei, Bienn, and Nooren invention by employing the teaching as taught by Schofield to provide said limitation.  This would amount to (B) simple substitution of one known element for another to obtain predictable results; of notifying emergency situation (See MPEP 2143 I.(B)); The motivation for the combination is given by Schofield which improves the emergency service system by extending its applicability to various situation at residence (increasing the number of services provided).


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lei, Bienn, and Marman as applied to Claims 1 and 11 above, and further in view of FISCHER (US 20140022385 A1)

Re: Claims 10 and 16
An in view of Lei, Bienn, and Marman does not appear to explicitly disclose wherein: the application is configured to implement the fire alarm operations; and the wireless device is a fire alarm and the short data messages comprise the fire alert data.  
In a similar endeavor, FISCHER discloses wherein: the application is configured to implement the fire alarm operations; and 
(See FISCHER [0007]: The fire alarm application has suitable program elements in order to analyze video image data recorded by the digital camera in respect of at least one item of information characteristic for fire)
the wireless device is a fire alarm and
(See FISCHER [0007]: if said information is present, to output an alarm via the optical and/or acoustic output unit)
the short data messages comprise the fire alert data.  
(See FISCHER [0009] The alarm message can also be output via a wireless data interface of the communication device in the form of a text message, especially as a short message service("SMS"), to a predetermined telephone number.  It can for example contain the text message "fire alarm" or "smoke alarm") 
Note, FISCHER and An in view of Lei, Bienn, and Marman are analogous art because both are directed to reporting emergency situation to monitoring station (See An [0032] and FISCHER [0007][0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the An in view of Lei, Bienn, and Marman invention by employing the teaching as taught by FISCHER to provide said limitation. This would amount to (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (See MPEP 2143 I.(D)).  The motivation for the combination is given by FISCHER which saves the resources by eliminating a need for a separate alarm device and extending emergency situation considering fire.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lei, Bienn, and Marman as applied to Claim 11 above, and further in view of Krasner

Re: Claim 12
An in view of Lei, Bienn, and Marman discloses 
the application is configured to implement the vehicle telematics operations; the short data messages comprise the vehicle related data; and the wireless device is operatively linked to a vehicle.  
NOTE: See the rejection of Claim 3
An in view of Lei, Bienn, and Marman does not appear to explicitly disclose wherein: the wireless device is configured to be connected to the at least one sensor via a wireless communication channel or a wired connection; 
In a similar endeavor, Krasne discloses wherein: the wireless device is configured to be connected to the at least one sensor (See Krasner Fig. 2, [0047]  the detection system 16 comprises one or more sensors 40, 41) via a wireless communication channel or a wired connection; 
See Krasner Fig. 1, [0042] The detection system 16. . . is capable of determining when a vehicular event (e.g. collision) has occured, and transmitting an event message 20 through antenna 45 via a wireless communication link 32 therefrom.  Fig. 1, [0043] The wireless mobile device 10. . .  that receives the event message 20 from the detection system 16 through antenna 47 when the mobile device is within range.
Note, Krasne and An in view of Lei, Bienn, and Marman are analogous art because both are directed to reporting emergency services (See An [0032] and Krasne Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the An in view of Lei, Bienn, and Marman invention by employing the teaching as taught by Krasne to provide said limitation. The motivation for the combination is given by Krasne which improves emergency service by detecting emergency situation with sensors located separate from the wireless device. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lei, Bienn, Marman, and Krasner as applied to Claim 12 above, and further in view of Nooren

Re: Claim 13
An in view of Lei, Bienn, Marman, and Krasne further discloses wherein: the at least one sensor is configured to detect at least one of a vehicle location, vehicle safety data, and vehicle security data, and wherein the short data messages comprise the vehicle related data comprising at least one of the vehicle location, the vehicle safety data, and the vehicle security data; 
NOTE: See the rejection of Claim 4.
An in view of Lei, Bienn, Marman, and Krasne does not appear to explicitly disclose the transceiver is further configured to transmit and receive the short data messages utilizing the Unstructured Supplementary Service Data protocol; and the short data messages are configured to comprise up to 182 alphanumeric characters.  
In a similar endeavor, Nooren discloses the transceiver is further configured to transmit and receive the short data messages utilizing the Unstructured Supplementary Service Data protocol; and the short data messages are configured to comprise up to 182 alphanumeric characters.  
(See Nooren [0031]: Any SC entered by the user that is not recognized by the UE is interpreted as a USSD message by the UE. USSD is defined by the GSM and UMTS standards (GSM 02.90 (3GPP TS 22.090) and GSM 03.90 (3GPP TS 23.090)))
As mentioned above, An ([0070][0201]), Lei ([0012][0015][0016]), and Bienn [0004][0008]) disclose wireless devices using data messages under GSM network to communicate with server for supplemental services.
Note, Nooren also discloses using USSD messages of GMS for communication between the UE and external network node supporting supplementary service (See Nooren  [0031]: USSD allows a user to send a service code (not recognized by the UE or the VLR) to the network node which supports the supplementary service corresponding to the service code (e.g. the VLR or a further external network node) for supplementary services ([0004] These supplementary services operations may include: Registration/De-registration, Activation/De-activation, and Interrogation of supplementary service, such as Call Forwarding or Call Barring).  Bien discloses USSD communications using short dialogues.  Nooren further defines the specific phase of USSD standard to be utilized.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the An in view of Lei, Bienn, Marman, and Krasne invention by employing the teaching as taught by Nooren to provide said limitation. This would amount to applying a known technique (USSD Phase 1 or USSD Phase 2 as disclosed in Nooren) to a known method (USSD message as disclosed in Bienn) in the same way (for USSD message transmission from mobile device to external node for supplementary services) (See MPEP 2143 I.(C)).  The motivation for the combination is given by Nooren which improves system employment and adaptability/compatibility by incorporating USSD defined by the specific standard.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lei, Bienn, and Marman as applied to Claim 11 above, and further in view of Nooren (US 20100105355 A1)

Re: Claim 17
An in view of Lei, Bienn, and Marman discloses wherein: the short data messages comprise Unstructured Supplementary Service Data messages (See Bienn [0008] USSD messages) that create a real-time connection during an Unstructured Supplementary Service Data session; and 
(See Bienn [0008] Unlike Short Message Service (SMS) messages, USSD messages create a real-time connection during a USSD session)
NOTE: See the rejection of Claim 1 for motivation to combine. 
An in view of Lei, Bienn, and Marman does not appear to explicitly disclose the Unstructured Supplementary Service Data messages utilize at least one of the following: an Unstructured Supplementary Service Data Phase 1 as specified in GSM 02.90 and an Unstructured Supplementary Service Data Phase 2 as specified in GSM 3.90.  
In a similar endeavor, Nooren discloses
the Unstructured Supplementary Service Data messages utilize at least one of the following: an Unstructured Supplementary Service Data Phase 1 as specified in GSM 02.90 and an Unstructured Supplementary Service Data Phase 2 as specified in GSM 3.90.  
(See Nooren [0031]: Any SC entered by the user that is not recognized by the UE is interpreted as a USSD message by the UE. USSD is defined by the GSM and UMTS standards (GSM 02.90 (3GPP TS 22.090) and GSM 03.90 (3GPP TS 23.090)))
As mentioned above, An ([0070][0201]), Lei ([0012][0015][0016]), and Bienn [0004][0008]) disclose wireless devices using data messages under GSM network to communicate with server for supplemental services.
Note, Nooren also discloses using USSD messages of GMS for communication between the UE and external network node supporting supplementary service (See Nooren [0003] Unstructured Supplementary Service Data (USSD) is a technology built for supporting the transmission of information over GSM and UMTS networks. [0031]: USSD allows a user to Bien discloses USSD communications using short dialogues.  Nooren further defines the specific phase of USSD standard to be utilized.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the An in view of Lei, Bienn, and Marman invention by employing the teaching as taught by Nooren to provide said limitation. This would amount to applying a known technique (USSD Phase 1 or USSD Phase 2 as disclosed in Nooren) to a known method (USSD message as disclosed in Bienn) in the same way (for USSD message transmission from mobile device to external node for supplementary services) (See MPEP 2143 I.(C)).  The motivation for the combination is given by Nooren which improves system employment and adaptability/compatibility by incorporating USSD defined by the specific standard.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MINJUNG KIM/
Examiner, Art Unit 2644